                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 ROBERT W. TAYLOR, et al.,                         )
                                                   )
                Plaintiffs,                        )
                                                   )
 v.                                                )           No. 3:20-MC-15-PLR-HBG
                                                   )
 DUANE PARKER,                                     )
                                                   )
                Defendant.                         )

                                               ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this

 Court, and Standing Order 13-02.

        This matter is before the Court on Intervenor Jill St. John’s Motion to Strike [Doc.

 6] and Objection to Extension of Time. [Doc. 7] Contemporaneous with this Order, the

 Court is entering a Report and Recommendation addressing the outstanding Motion to

 Strike. [Doc. 2] In light of the Court’s Report and Recommendation, the instant motions

 are rendered moot.

        The Court also notes that it appears Intervenor has not been serving copies of her

 filings on the parties who registered the foreign judgment at issue in this matter. Given that

 Duane Parker and Robert Taylor have received actual notice of the underlying Motion to

 Strike, that they originally submitted themselves to the Court’s jurisdiction when the

 foreign judgment was registered, and they have again appeared before this Court in filing

 a response to the Motion to Strike [Doc. 5], the Court finds that there is no question that it

 has jurisdiction on the issues before it. However, to ensure that any further filings are

 properly served on all parties, the Clerk of the Court is DIRECTED to add the addresses




Case 3:20-mc-00015-TRM-HBG Document 8 Filed 11/23/20 Page 1 of 2 PageID #: 59
 of Robert Taylor, Garrett Parker, and Duane Parker, as set forth on the first page of the

 registered judgment [Doc. 1] to the ECF system. The Intervenor is ADMONISHED to

 properly serve any further filings she may make in this matter on all relevant parties via

 U.S. Mail or any other similar service. Relying on electronic service through ECF is

 insufficient, as the other parties in this matter do not appear to have ECF registration in this

 District.

         Accordingly, the Intervenor’s Motions [Docs. 6, 7] are hereby DENIED as

 MOOT. The Clerk of the Court is DIRECTED to update the addresses for the parties in

 this matter, as set forth more fully above.

         IT IS SO ORDERED.

                                                 ENTER:


                                                 United States Magistrate Judge




                                                    2

Case 3:20-mc-00015-TRM-HBG Document 8 Filed 11/23/20 Page 2 of 2 PageID #: 60
